Citation Nr: 0843427	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-12 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a psychiatric 
disability.

4.  Entitlement to an increased rating for type II diabetes 
mellitus with neuropathy, evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The veteran had active military service from September 1967 
to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and June 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan. 

The Board notes that a notice of disagreement (NOD) with 
regard to the May 2004 rating decision does not appear to 
have been timely received.  However, following receipt of a 
NOD in June 2005, the RO proceeded to issue a statement of 
the case (SOC) as if the NOD had in fact been timely filed 
(i.e., without regard to finality of the May 2004 action).  
The Board is bound by the rule set forth in Marsh v. 
Nicholson, 19 Vet. App. 381 (2005) (the presumption of 
regularity attaches to the RO's issuance of an SOC addressing 
the underlying merits of the claim, which the Secretary 
presumably would have done only if the NOD was timely filed).  
Consequently, the appeal stems from both the May and June 
2004 decisions.

The issues of service connection for an eye disorder, 
hypertension, and psychiatric disability are addressed in the 
remand that follows the decision below.  


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus 
requires the use of insulin, oral hypoglycemic agents, and a 
restricted diet, but does not require avoidance of strenuous 
occupational and recreational activities.

2.  Diabetic neuropathy is manifested by complaints of 
numbness, tingling, and a burning sensation in the feet, 
without pain or reduced sensation; no loss of function is 
shown.


CONCLUSION OF LAW

The criteria for a higher rating for the veteran's diabetes 
mellitus with neuropathy have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.119 (Diagnostic 
Code 7913), 4.120, 4.123, 4.124, 4.124a (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2004, well before the AOJ's initial adjudication of the 
claims, and again in December 2005 for the eye disorder, 
hypertension, and psychiatric disability claims.  (Although 
the complete notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claims, any 
timing errors have been cured by the RO's subsequent actions.  
Mayfield, supra at 128.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the notifications did 
not include the criteria for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
Vazquez-Flores, supra, at 47, the Board notes that the 
veteran was apprised of these criteria in correspondence 
dated in March 2006.  

The Board notes that the notifications did not specifically 
include notice to the veteran that, to substantiate an 
increased rating claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating the effect that 
worsening of his condition has on his daily life.  
Nevertheless, during the administrative process, including 
the issuance of a SOC, it was made clear that the effect on 
daily life is to be considered in rating his diabetes.  
Vazquez-Flores, supra, at 46.  In sum, as regards VA's duty 
to notify, the Board finds that the veteran was afforded the 
information necessary such that he is not now adversely 
affected by any defective pre-decisional notice error.  As 
noted, the RO also provided a SOC reporting the results of 
its reviews of the issue on appeal and the text of the 
relevant portions of the VA regulations, including rating 
criteria.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), post-service medical records, 
and secured examinations in furtherance of his claims.  VA 
has no duty to inform or assist that was unmet.

The veteran contends that he is entitled to a rating higher 
than 20 percent for his diabetes mellitus with neuropathy.  
He contends that he has a loss of sensitivity in his feet, as 
well as leg cramps.  The veteran has not contended that he 
needed to regulate his activities to control his diabetes.  
The Board notes that the veteran was service connected for 
diabetes mellitus with neuropathy following a VA examination 
in May 2002 where the veteran had subjective complaints of 
numbness and a burning sensation of both legs and feet.  
However, electromyograph (EMG) and nerve conduction studies 
of both lower extremities were normal.

Private medical records from the veteran's family physician, 
P.S., M.D., dated in December 2003, January 2004, and April 
2006 reveal that the veteran's diabetes mellitus was treated 
by insulin and restricted diet, or oral hypoglycemic agent 
and restricted diet.  The records did not indicate that the 
veteran needed to regulate his activities to control his 
diabetes.  None of those records indicates that the veteran 
had neuropathy as a complication of diabetes mellitus.  No 
episodes of ketoacidosis or hypoglycemic reactions were 
reported. 

The veteran was afforded a VA examination for diabetes 
mellitus in March 2004.  The veteran reported taking oral 
anti-glycemic medications since he was first diagnosed in 
2001.  The veteran reported that he had not had any 
hypoglycemia or ketoacidosis requiring hospitalization.  He 
also reported that he had not reduced his activities because 
of his diabetes mellitus.  The veteran complained of 
numbness, tingling, and a burning sensation in his feet, 
which he had had for several years.  He claimed that it 
extended from the knee down.  After physical and neurologic 
examinations, the veteran was diagnosed with diabetes 
mellitus, under good control.  The examiner opined that there 
was no evidence of peripheral neuropathy of the lower 
extremities.  There was no loss of sensation, no loss of 
motor function, and no cerebellar signs on examination.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has found that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where a service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Here, as will be 
discussed below, the Board has found no medical evidence 
warranting a staged rating at any time for this increased 
rating claim.  

The veteran's diabetes has been rated utilizing the criteria 
found at Diagnostic Code 7913.  38 C.F.R. § 4.119.  Under 
Diagnostic Code 7913, a 20 percent rating is for application 
when the disability requires insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet.  A higher, 40 
percent, evaluation is for application when the disability 
requires insulin, restricted diet, and regulation of 
activities.  "Regulation of activities" is defined under 
Diagnostic Code 7913 as "avoidance of strenuous occupational 
and recreational activities."

A note that follows the criteria states that compensable 
complications of diabetes mellitus should be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation, and that noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  In this regard, the Board notes 
that the veteran has been service connected for diabetes 
mellitus with neuropathy.  The evidence does not show that 
the veteran's neuropathy is compensable.  Indeed, the 
evidence does not show that the veteran has an objective 
showing of neuropathy.  He does not have any functional loss 
or pain typical of neuritis or neuralgia (§ 4.123, 4.124).  
Additionally, even though he has complained of sensory 
disturbances, no sensory loss has been shown on examination.  
Therefore, any neuropathy does not rise to a compensable 
level and consequently will not be evaluated separately, see 
§ 4.124a, but will be considered part of the diabetic process 
under Diagnostic Code 7913.  

Here, the evidence shows that the veteran is diagnosed with 
diabetes mellitus, is being treated with insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  The veteran thus meets the criteria for award of the 
currently assigned 20 percent disability rating.  

A higher, 40 percent, evaluation, is not warranted because 
there is no evidence of record to indicate that the veteran's 
diabetes requires regulation of his activities.  The records 
submitted by the veteran's private physician, Dr. P.S., all 
indicate that the veteran's diabetes treatment does not 
require a regulation of his activities.  Moreover, the 
veteran has not alleged that he has had to regulate his 
activities to treat his diabetes.  

In sum, the veteran's disability picture more nearly 
approximates the criteria required for the assigned 20 
percent evaluation for his service-connected diabetes 
mellitus, and a higher evaluation is therefore not warranted 
during any point since one year before the claim for increase 
was filed.  See 38 C.F.R. § 4.7.

The Board also finds that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the diabetes 
mellitus has resulted in frequent periods of hospitalization 
or in marked interference with employment.  § 3.321.  It is 
undisputed that the veteran's diabetes mellitus has an 
adverse effect on employability, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2008).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  


ORDER

Entitlement to an increased rating for diabetes mellitus is 
denied.


REMAND

As for the service connection claims, review of the record 
discloses that the agency of original jurisdiction (AOJ) has 
not fulfilled its obligation to assist the veteran.  With 
regard to his eye disorder claim, the Board notes that the 
veteran told the VA examiner in March 2004 that he had had a 
private examination six months earlier.  The Board notes that 
there are no records from any private eye examiner, and there 
is no indication that the AOJ made any attempt to identify or 
obtain those records.  Because any records held by the 
veteran's private physician could have a direct bearing on 
the claim for an eye disorder, the Board must remand in order 
to identify and obtain those medical records. 

As regards his hypertension claim, the veteran was afforded a 
VA examination in March 2004 to determine if his hypertension 
was secondary to his service-connected diabetes.  The Board 
notes that the examiner provided an opinion that the 
hypertension and diabetes were not causally related, but did 
not provide any rationale for such opinion.  A remand is 
necessary for the examiner to provide a rationale to support 
his opinion, particularly in light of an April 2006 statement 
by P. T. Somerville, D.O., that shows hypertension as a 
"complication" of diabetes.  

Turning to his psychiatric disability claim, the veteran was 
afforded a VA examination in March 2004.  The veteran 
reported that his physician prescribed him an antidepressant 
a few days earlier.  The Board notes that in a statement 
received in March 2004 the veteran reported that he was 
prescribed the antidepressant at his last examination at the 
Yale VA outpatient clinic (OPC).  However, there is no 
indication that the AOJ obtained the Yale OPC records showing 
treatment for the veteran.  Because any records held by the 
Yale OPC could have direct bearing on the veteran's 
psychiatric disability claim, a remand is necessary to obtain 
those records.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess additional 
records pertinent to his eye disorder and 
psychiatric disability claims.  The 
records sought should include any medical 
records generated by the private 
physicians whom the veteran saw for his 
eye disorder, and any medical records from 
the Yale OPC.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran that have not 
been secured previously.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him and his representative 
of this and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.

2.  The AOJ should obtain an addendum to the 
March 2004 VA examiner's report so that the 
examiner can explain the rationale for the 
determination that the veteran's 
hypertension was not causally related to his 
diabetes.  (If the March 2004 examiner is no 
longer available, the AOJ should arrange for 
a new examination of the veteran by another 
physician with appropriate expertise.)

The veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the preparation of an addendum (or new 
examination).  The reviewer should address 
additional evidence received, including the 
April 2006 opinion by Dr. Somerville that 
hypertension was a "complication" of 
diabetes.  The opinion should specifically 
address whether hypertension was caused by 
or made worse by diabetes, and should 
provide detailed reasons for the reviewer's 
conclusions, including citation to the 
record or to medical treatises as necessary 
to support the reviewer's conclusions.  

If a new VA examination is scheduled, the 
veteran should be advised that failure to 
appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2008).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required by the 
veteran until he is notified by the AOJ.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


